 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:13-CR-00389-AWI-BAM
11
                                  Plaintiff,            REQUEST TO UNSEAL INDICTMENT; AND
12                                                      ORDER
                        v.
13
     RICARDO MOJICA,
14
                                  Defendant.
15

16    REQUEST TO UNSEAL SUPERSEDING INDICTMENT AGAINST DEFENDANT MOJICA

17          On or about September 18, 2014, a superseding indictment was filed under seal. The

18 superseding indictment charged Ricardo Mojica as a co-defendant of Lorenzo Gaitan. Because an arrest

19 warrant was issued for defendant Mojica, the superseding indictment was filed under seal.

20          The government intends to file a motion to dismiss the superseding indictment. As a result, there

21 is no need for the superseding indictment to remain under seal. Accordingly, the United States asks that

22 the Court order that the superseding indictment, and any related case filings be unsealed.

23 Dated: December 5, 2018                                MCGREGOR W. SCOTT
                                                          United States Attorney
24

25                                                  By: /s/Melanie L. Alsworth
                                                        MELANIE L. ALSWORTH
26                                                      Assistant United States Attorney

27

28



30
 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                      CASE NO. 1:13-CR-00389-AWI-BAM
11
                                Plaintiff,          ORDER TO UNSEAL SUPERSEDING
12                                                  INDICTMENT
                       v.
13
     RICARDO MOJICA,
14
                               DEFENDANT.
15

16         Upon application of the United States of America and good cause having been shown,

17         IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

18 ordered unsealed.

19
     IT IS SO ORDERED.
20

21     Dated:    December 6, 2018                        /s/ Barbara   A. McAuliffe         _
                                                   UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28



30
